HEANEY, Senior Circuit Judge, with whom LAY, Chief Judge, and McMILLIAN, Circuit Judge, join,
dissenting.
I respectfully dissent. It is undisputed on this appeal that Brewer had a property interest in his position as deputy sheriff and that defendants deprived him of this interest without providing a pretermination hearing, violating his constitutional right to procedural due process. The majority holds that whether this deprivation caused any actual injury can be determined only after the district court decides whether Brewer’s dismissal was justified. I believe this holding reads Cleveland Board of Education v. Loudermill, 470 U.S. 532, 105 S.Ct. 1487, 84 L.Ed.2d 494 (1985), too narrowly.
Loudermill premised the requirement of a pretermination hearing on the Supreme Court’s recognition that a public employee’s interest in retaining his job until given an opportunity to contest the reasons for his dismissal outweighs the governmental interest in immediate termination of unsatisfactory employees and avoidance of administrative burdens. Id. at 542-45, 105 S.Ct. at 1493-95. The Court noted that a pretermination hearing may be the employee’s sole meaningful opportunity to invoke the decisionmaker’s discretion in cases where the facts are clear but the propriety of the dismissal may not be. Id. at 543, 105 S.Ct. at 1493-94. In a case such as Brewer’s, where the parties disputed the facts leading to the dismissal as well as its propriety, a pretermination hearing would have furthered the employer’s interest in avoiding work disruptions and an erroneous decision in addition to preventing unwarranted interruption of Brewer’s livelihood. See id. at 544, 105 S.Ct. at 1494-95. The Court stated unequivocally that:
It is preferable to keep a qualified employee on than to train a new one. A governmental employer has an interest in keeping citizens usefully employed rather than taking the possibly erroneous and counterproductive step of forc*866ing its employees onto the welfare rolls. Finally, in those situations where the employer perceives a significant hazard in keeping the employee on the job, it can avoid the problem by suspending with pay.
Id. at 544-45, 105 S.Ct. at 1494-95 (footnote omitted).
The Court thus held that due process entitles a tenured public employee, at a minimum, to “oral or written notice of the charges against him, an explanation of the employer’s evidence, and an opportunity to present his side of the story” before termination. Id. at 546, 105 S.Ct. at 1495. Although the Court did not require a full evidentiary hearing and a definitive resolution of the propriety of the discharge prior to termination, it based this portion of its holding on the availability under state law of a full post-termination administrative hearing and judicial review. See id. at 545-48, 105 S.Ct. at 1495-97. The Court thus contemplated that an employee with a constitutionally protected property interest in his job would receive both an opportunity to respond to charges against him before cessation of his pay and a reasonably prompt post-termination hearing on the merits of his dismissal.
As is plain from the record, Brewer received neither. The deprivation of Brewer’s right to a pretermination hearing caused, at a minimum, the premature cessation of his salary. This is true regardless of whether Brewer’s dismissal was otherwise justified. Loudermill’s language recommending the suspension with pay of problem employees until they receive an opportunity to respond to charges suggests that the employee’s entitlement to his salary continues until such time as due process requirements are met, however unsatisfactory his performance may be.
The majority bows to the logic of this conclusion when it notes the propriety of a limited award of back pay “even in the absence of a Carey-type causation finding favorable to the plaintiff.” In such a case, the majority would limit back pay to the period from the date of discharge to the earliest date the discharge could have taken effect had adequate procedures been followed. While this measure approaches the proper analysis of the true harm caused by a deprivation of procedural due process, the majority’s remedy likely would provide only illusory relief in many cases.
Loudermill requires notice and an opportunity to respond prior to termination. The notice may be oral and the opportunity to respond need only be “an initial check against mistaken decisions,” provided the employee receives a full post-termination hearing. 470 U.S. at 545-46, 105 S.Ct. at 1495. Given the simplicity of these requirements, the period of time between the employee’s termination and the date on which he properly could have been terminated is unlikely to amount to more than a few days. Additionally, evidence on how long a procedurally correct termination would have taken would be primarily in the hands of the employer, who might be motivated to underestimate the length of time required to provide procedures he had not actually followed.
Given Loudermill’s proviso that the scope of pretermination procedural requirements hinges in part on the post-termination process available, id. at 547 n. 12, 105 S.Ct. at 1496 n. 12, a more accurate measure of the wages wrongfully withheld from an employee discharged without notice or a hearing would be the period of time between the discharge and the date on which a full post-termination hearing establishes cause for the dismissal. If the employer fails to provide a post-termination cause hearing when one is requested, and the employee sues to vindicate his right to due process, the employee should be entitled to back pay from the date of the dismissal until such time as cause for the dismissal is established in a court proceeding. Such an award is not a windfall to the employee; it merely represents the means of livelihood the employee lost as a direct result of the employer’s haste in discharging him and procrastination in providing an opportunity to contest the discharge. A tenured public employee is entitled to meaningful pre- and post-termination process. The provision of such process is the *867duty of the public employer. If cause exists to terminate an employee, the means of establishing such cause consistent with the employee’s rights is entirely within the employer’s control. To do so without unwarranted delay is in the best interests of all concerned. A failure to do so promptly deprives the employee of income to which he is entitled until due process requirements are met.
Moreover, I do not believe that the distinction between an equitable award of back pay and compensatory damages is as meaningless as the majority suggests. In another context, the Supreme Court has noted “[t]he fact that a judicial remedy may require one party to pay money to another is not a sufficient reason to characterize the relief as ‘money damages.’” Bowen v. Massachusetts, 487 U.S. 879, 893, 108 S.Ct. 2722, 2731, 101 L.Ed.2d 749 (1988). The Court stated:
Our cases have long recognized the distinction between an action at law for damages — which are intended to provide a victim with monetary compensation for an injury to his person, property, or reputation — and an equitable action for specific relief — which may include an order providing for the reinstatement of an employee with back pay ...
‘Damages are given to the plaintiff to substitute for a suffered loss, whereas specific remedies “are not substitute remedies at all, but attempt to give the plaintiff the very thing to which he was entitled.” ’
Id. at 893, 895, 108 S.Ct. at 2731-32, 2732 (quoting Maryland Dep’t of Human Resources v. Department of Health & Human Servs., 763 F.2d 1441, 1446 (D.C.Cir.1985) (emphasis in original) (quoting D. Dobbs, Handbook on the Law of Remedies 135 (1973))).
I believe the district court’s award of back pay to Brewer represents, rather than compensatory damages, specific relief in the form of wages to which Brewer is entitled. This entitlement exists by virtue of the defendants’ failure to accord Brewer his due process rights, and depends on the manner in which Brewer was fired rather than on the reasons for his discharge. The defendants could have cut off Brewer’s entitlement to those wages by establishing through proper procedures, either before or after his termination, that Brewer’s dismissal was justified. Thus far, the defendants have failed to do so. The back pay award is not premature compensation for a dismissal whose justification has yet to be determined, but the livelihood to which Brewer was entitled until the defendants followed constitutionally sufficient procedures to establish cause for Brewer’s dismissal.
I agree with the majority’s conclusion that whether Brewer’s termination was otherwise justified should be determined by the district court after an evidentiary hearing. I also agree that the defendants bear the burden of proof on this issue. If the defendants fail to show cause for Brewer’s dismissal, appropriate compensatory damages should be awarded and the propriety of punitive damages considered. I would uphold the back pay award, however, as relief to which Brewer is entitled irrespective of the propriety of his discharge. Accordingly, I dissent.